Citation Nr: 0923198	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-38 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear 
disability.

2.  Entitlement to service connection for residuals of jaw 
infection.

3.  Entitlement to service connection for cervical spine 
disability. 

4.  Entitlement to service connection for low back 
disability.

5.  Entitlement to service connection for right hip 
disability. 

6.  Entitlement to service connection for right knee 
disability.

7.  Entitlement to service connection for left elbow 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1967 to 
February 1974.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2006, a 
statement of the case was issued in November 2006, and a 
substantive appeal was received in December 2006.  

Further, the initial May 2006 rating decision also denied 
entitlement to service connection for migraine headaches and 
bilateral flat feet, and the Veteran's notice of disagreement 
indicated that he wished to also appeal these issues.  
However, a subsequent rating decision in November 2006 
granted service connection for tension headaches with 
migraine component and bilateral pes planus.  Thus, as this 
was a full grant of the benefits sought on appeal, these 
issues are no longer in appellate status. 

The issues of entitlement to service connection for left ear 
disability, residuals of jaw infection, cervical spine 
disability, low back disability, right hip disability and 
left elbow disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

Right knee disability was not manifested during the Veteran's 
active duty service nor is it otherwise related to such 
service or to any injury during service. 


CONCLUSION OF LAW

Right knee disability was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a February 2006 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to service connection for 
right knee disability.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in February 2006, which was prior to 
the May 2006 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection.  Further, a March 2006 letter gave 
notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal. 
   
Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, private treatment records and 
Social Security Administration (SSA) records.  The Veteran 
indicated that he received treatment at All Family 
Chiropractic and the RO requested his treatment records from 
this provider.  However, in August 2006, the provider 
indicated that since the Veteran last received treatment 12 
years ago, it no longer had his records.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant.   

With respect to the issue of entitlement to service 
connection for right knee, a VA examination with nexus 
opinion is not required in order to make a final 
adjudication.  McLendon v. Nicholson, 20 Vet.App. 79 (2006), 
states, that in disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
set forth in McLendon are not met in this case. 

Initially, the evidence does not establish that the Veteran 
suffered "an event, injury or disease in service," with 
regard to his right knee, so it is not necessary to obtain a 
VA medical opinion with regard to etiology.  38 U.S.C.A. § 
5103A(d); 38 C.F.R.  § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the Veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the manifestation of a right knee 
disability in service.  Moreover, given the absence of any 
competent evidence of the claimed post-service disability 
until many years after service, any current opinion provided 
at this point would be no more than speculative.  See 38 
C.F.R. § 3.102 (2007) (a finding of service connection may 
not be based on a resort to speculation or even remote 
possibility).  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology of the right knee disorder.  Because the evidence 
does not establish that the Veteran suffered "an event, 
injury or disease in service" as it relates to his claim of 
service connection for right knee disability, it is not 
necessary to obtain a VA medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds it unnecessary to require the 
veteran to report for a VA medical examination or to ask a 
medical expert to review the record because any examination 
report or medical opinion could not provide competent 
evidence of the manifestation of a right knee disability in 
service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue of entitlement to service connection for right knee 
disability. 



Analysis

The present appeal includes the issue of entitlement to 
service connection for right knee disability.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

While February 1968 treatment records document a left knee 
injury, service treatment records are silent with respect to 
any injury to or disability of the right knee.  Inservice 
examinations in 1971, 1973 and 1974 all showed the lower 
extremities as clinically normal, and the Veteran did not 
relate any right knee complaints.  The Board notes that 
service treatment records show numerous clinical visits for a 
number of unrelated disorders.  Significantly, a January 1974 
examination prior to discharge showed that the Veteran's 
lower extremities were evaluated as clinically normal.  In 
sum, the examination is silent with respect to any findings 
of a right knee disability.  

Post service private treatment records dated in 1977 show 
treatment for various unrelated medical complaints, but there 
was no mention of any right knee complaints.  An October 1998 
record noted mild anterior crepitus on both knees on 
examination.  However, these records are silent with respect 
to any finding of a right knee disability that manifested in 
service.  

After reviewing the record, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for right knee disability.  The Veteran's 
current contentions regarding right knee problems since 
service are simply inconsistent with the overall evidence of 
record.  For example, the Veteran sought medical treatment on 
numerous occasions during service, but no right knee 
complaints or clinical findings are documented.  Under the 
circumstances, the Board believes it reasonable to assume 
that the Veteran would have reported any right knee problems 
to medical personnel.  Moreover, private medical records from 
approximately three years after service show complaints and 
treatment for unrelated disorders; again the fact that the 
Veteran did not also report right knee problems at that time 
diminishes the credibility of his current assertion regarding 
right knee problems ever since service.  

There is no showing of right knee symptomatology during 
service or for many years thereafter.   It was many years 
after service before any evidence of right knee pain, there 
is no supporting evidence of a continuity of pertinent 
symptomatology.

The Board acknowledges the Veteran's statements indicating 
that he has had right knee problems since service.  However, 
medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, as discussed 
above, the Board assigns little probative weight to the 
Veteran's current assertions as they are inconsistent with 
the other evidence of record.

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for right knee disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to right knee disability is not warranted.  To 
that extent, the appeal is denied. 


REMAND

The present appeal also includes the issues of entitlement to 
service connection for left ear disability, residuals of jaw 
infection, cervical spine disability, lumbar spine 
disability, right hip disability and left elbow disability.  
In sum, service treatment records showed that in September 
1967, the Veteran complained of low back pain.  Further, in 
July 1968, the Veteran reported pain in the sciatic area.  
Pain was mostly in the low back with radiation down the right 
posterior thigh.  A follow up December 1968 showed that the 
Veteran complained of back pain.  Further, a February 1970 
record indicated that the Veteran injured his back while 
bowling.  A follow up record showed pain in the left para 
vertebral muscle group at T12.  The Diagnosis was muscle 
strain.  An April 1972 treatment record also showed a 
complaint of back pain.  Moreover, in a June 1973 report of 
medical history, the Veteran complained of recurrent back 
pain.  The Veteran has indicated that he injured his neck at 
the same time that he injured his low back.  Further, the 
Veteran's representative has argued that the Veteran's right 
hip disability is associated with his low pack pain and 
referred to the documentation of sciatica and pain radiating 
down the right posterior thigh in service.  

Moreover, a February 1969 record stated that the Veteran hurt 
his left elbow coming down a ladder.  May and March 1970 
treatment records showed complaints of bleeding in the left 
ear.  A July 1971 record showed a diagnosis of otitis media 
of the left ear.  Follow up records showed that the Veteran 
complained of severe pain of the left ear.  Lastly, the 
Veteran has claimed residuals of a jaw infection due to 
extraction of his wisdom tooth.  Service treatment records 
showed that in April 1973, tooth no. 17 was extracted.  
Subsequently the Veteran suffered from severe swelling.  In 
October 1973, the Veteran returned to oral surgery for 
evaluation of an abscess.  

Post service treatment records showed treatment for 
osteoarthritis and spondylosis of the cervical spine with 
mild left C6 radiculopathy, degenerative disk disease of the 
lumbar spine as well as right hip pain, and olecranon 
bursitis of the left elbow. An October 2005 x-ray of the 
right hip showed mild degenerative changes.  Further, the 
records also showed intermittent complaints of left ear pain.  
Moreover, a September 1998 treatment record indicated that 
the Veteran reported constant left jaw pain.  

Given the documentation of incidents in service and medical 
evidence of current disabilities, the Board finds that the 
Veteran should be afforded a VA examination(s) to determine 
whether his current disabilities are related to service.  See 
38 C.F.R. § 3.159(c)(4), McLendon v. Nicholson, 20 Vet.App. 
79 (2006).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for 
an appropriate VA examination(s) to 
determine the nature, extent and etiology 
of any currently manifested left ear 
disability, residuals of jaw infection, 
cervical spine disability, lumbar spine 
disability, right hip disability and left 
elbow disability.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination(s).  

After examining the Veteran and reviewing 
the claims file, the appropriate examiner 
should clearly delineate all disabilities 
of the left ear, residuals of jaw 
infection, cervical spine, lumbar spine, 
right hip and left elbow.  

The appropriate examiner should then 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any of the 
delineated disabilities are related to 
the incidents in service.  Further, the 
appropriate examiner should indicate 
whether any problems or disabilities of 
the Veteran's right hip are associated 
manifestations of a current low back 
disability or are separate disorders.  If 
a separate disorder of the right hip is 
diagnosed, the appropriate examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that such 
separate disorder is proximately due to 
or caused by, or have been aggravated by, 
the low back disability.   

2.  Thereafter, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If the 
benefits sought on appeal are not 
granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


